DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (20180091656) in view of Hitchcock et al (20140315521).
Regarding claim 1, Zheng discloses, a method for facilitating regulatory compliance with respect to telephony communications, the method being implemented by at least one processor (abstract, fig. 1-4), the method comprising: 
assigning, to at least one from among a mobile telephone and a computer telephony application by the at least one processor, an access number (¶ 0050, 0082, fig. 1-4); 
receiving, by the at least one processor, an incoming communication that relates to the assigned access number (¶ 0052, 0083, fig.1-4); 
routing, by the at least one processor, the received incoming communication to a gateway that is installed at a hosted facility (¶ 0054-0055, 0085, fig. 1-4); 
forwarding, by the at least one processor, the processed communication to the at least one from among the mobile telephone and the computer telephony application (¶ 0021-0023, 0055, 0082, fig. 1-4),
 wherein a subscriber identification module (SIM) that is associated with the assigned access number is physically installed at the gateway (¶ 0047, 0055-0056, fig. 1-4).
Zheng does not specifically disclose, plurality of jurisdictional regulations.
In the same field of endeavor, Hitchcock et al discloses, the routed communication to ensure compliance with a predetermined plurality of jurisdictional regulations (¶ 0083). Zheng also discloses, routing, by the at least one processor, the received incoming communication to a gateway that is installed at a hosted facility (¶ 0082), forwarding, by the at least one processor, the processed communication to the at least one from among the mobile telephone and the computer telephony application (¶ 0085). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zheng by specifically adding feature in order to enhance system performance to Call recording or all recording exclusion in computerized approaches are faster and more accurate. The dialer is a predictive dialer that makes use of one or more pacing algorithms to determine dialing a list of numbers to minimize the likelihood of a called party being placed in a queue while maintaining effective agent utilization. The compliance server is allowed to know and update call establishment information to accurately ensure compliance regulations are followed. The functionality of the compliance server into a PBX is carried out and thus avoids having to use two separate processing devices as taught by Hitchcock et al.
Regarding claims 2, 9, 16, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein: the gateway is a Global System for Mobile communications (¶ 0048, 0096) over Internet Protocol (GoIP) gateway (¶ 0048, 0096), and the assigning of the access number comprises: registering the at least one from among the mobile telephone and the computer telephony application with the GoIP gateway (¶ 0048, 0055); assigning a GoIP SIM number to the at least one of the mobile telephone and the computer telephony application (¶ 0051-0055 and 0085); and associating the assigned SIM number with a personal number of a user of the at least one from among the mobile telephone and the computer telephony application (¶ 0052-0055 and 0085).
Regarding claims 3, 10, 17, Zheng and Hitchcock et al discloses in claim 1 further, Hitchcock et al discloses, wherein the predetermined plurality of jurisdictional regulations includes a set of regulations that is applicable in a current geographical location of the GoIP gateway (¶ 0083).
Regarding claims 4, 11, 18, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein the incoming communication includes an incoming voice call (¶ 0052-0055 and 0083-0085).
Regarding claims 5, 12, 19, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein the incoming communication includes an incoming short message service (SMS) text communication (¶ 0060 and also see Hitchcock et al 0046).
Regarding claims 6, 13, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein the processing of the routed communication includes applying at least one from among a data access rule that relates to an exposure of a predetermined data type to a predetermined entity and a functional access rule that relates to a performance of a predetermined function on the predetermined data type (¶ 0087, 0091-0092 and also see Hitchcock et al 0083).
Regarding claims 7, 14, 20, Zheng and Hitchcock et al discloses in claim 1 further, Zheng discloses, wherein the applying of the at least one from among the data access rule and the functional access rule includes at least one from among real- time call recording for compliance archival and search, short message service (SMS) capturing for compliance archival and search, and applying at least one data loss prevention rule (¶ 0060, 0087, 0091-0092 and also see Hitchcock et al 0046, 0083).
Regarding claim 8, Zheng discloses, a computing apparatus for facilitating regulatory compliance with respect to telephony communications (¶ 0099, fig. 1-4), the computing apparatus comprising: 
a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to (¶ 0099): 
assign, to at least one from among a mobile telephone and a computer telephony application, an access number (¶ 0050, 0082, fig. 1-4); 
receive, via the communication interface, an incoming communication that relates to the assigned access number (¶ 0052, 0081-0084, fig. 1-4); 
route the received incoming communication to a gateway that is installed at a hosted facility (¶ 0054-0055, 0085, fig. 1-4); 
forward, via the communication interface, the processed communication to the at least one from among the mobile telephone and the computer telephony application (¶ 0021, 0023, 0054-0055, 0082, fig. 1-4), 
wherein a subscriber identification module (SIM) that is associated with the assigned access number is physically installed at the gateway (¶ 0047, 0055-0056, fig. 1-4).
Zheng does not specifically disclose, plurality of jurisdictional regulations.
In the same field of endeavor, Hitchcock et al discloses, process the routed communication to ensure compliance with a predetermined plurality of jurisdictional regulations (¶ 0083). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zheng by specifically adding feature in order to enhance system performance to Call recording or all recording exclusion in computerized approaches are faster and more accurate. The dialer is a predictive dialer that makes use of one or more pacing algorithms to determine dialing a list of numbers to minimize the likelihood of a called party being placed in a queue while maintaining effective agent utilization. The compliance server is allowed to know and update call establishment information to accurately ensure compliance regulations are followed. The functionality of the compliance server into a PBX is carried out and thus avoids having to use two separate processing devices as taught by Hitchcock et al.
	Regarding claim 15, Zheng discloses, a method for facilitating regulatory compliance with respect to telephony communications, the method being implemented by at least one processor (¶ 0099, fig. 1-4), the method comprising: 
assigning, to at least one from among a mobile telephone and a computer telephony application by the at least one processor, an access number (¶ 0050, 0082, fig. 1-4); 
receiving, by the at least one processor from the at least one from among the mobile telephone and the computer telephony application, an outgoing communication (¶ 0052, 0081-0085, fig. 1-4);
routing, by the at least one processor, the received outgoing communication to a gateway that is installed at a hosted facility; processing, by the at least one processor (¶ 0054-0055, 0085, fig. 1-4), 
forwarding, by the least one processor, the processed communication to an intended destination (¶ 0021, 0023, 0054-0055, 0082, fig. 1-4), 
wherein a subscriber identification module (SIM) that is associated with the assigned access number is physically installed at the gateway (¶ 0047, 0055-0056, fig. 1-4).
	Zheng does not specifically disclose, plurality of jurisdictional regulations.
In the same field of endeavor, Hitchcock et al discloses, process the routed communication to ensure compliance with a predetermined plurality of jurisdictional regulations (¶ 0083). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zheng by specifically adding feature in order to enhance system performance to Call recording or all recording exclusion in computerized approaches are faster and more accurate. The dialer is a predictive dialer that makes use of one or more pacing algorithms to determine dialing a list of numbers to minimize the likelihood of a called party being placed in a queue while maintaining effective agent utilization. The compliance server is allowed to know and update call establishment information to accurately ensure compliance regulations are followed. The functionality of the compliance server into a PBX is carried out and thus avoids having to use two separate processing devices as taught by Hitchcock et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643